            Case 1:21-cv-02035-UNA Document 3 Filed 08/17/21 Page 1 of 2


                                                                                    FILED
                            UNITED STATES DISTRICT COURT                             AUG. 17, 2021
                            FOR THE DISTRICT OF COLUMBIA                       Clerk, U.S. District & Bankruptcy
                                                                               Court for the District of Columbia
SONCIER BEY,                                   )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 1:21-cv-02035 (UNA)
                                               )
                                               )
BROOKFIELD PROPERTIES                          )
MULTIFAMILY LLC, et al.,                       )
                                               )
                Defendants.                    )

                                  MEMORANDUM OPINION

       This matter is before the court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis (“IFP”). The court will grant plaintiff’s IFP

application and dismiss the complaint pursuant for want of subject matter jurisdiction. See Fed.

R. Civ. P. 12(h)(3) (requiring dismissal of an action “at any time” the court determines that it lacks

subject matter jurisdiction).

       Plaintiff, a resident of the District of Columbia, sues a property management company and

some of its employees. The defendants are also all located in the District of Columbia. Plaintiff

asserts that is he entitled to $5 million in damages from defendants based on his status as a

Moorish-American national. It appears that the root of the controversy, if any, may arise from

plaintiff’s eviction from one of defendants’ properties, and ensuing disagreements over same.

       Plaintiff references some federal authority, though the court finds no applicability of any

such reliance to the existing claims, as best they can be understood. He also indicates his intention

to bring this case based on diversity of citizenship, however, all parties are located in the District

of Columbia. “ ‘[D]iversity jurisdiction does not exist unless each defendant is a citizen of a

different State from each plaintiff,’ and therefore ‘diversity jurisdiction is not . . . available when
          Case 1:21-cv-02035-UNA Document 3 Filed 08/17/21 Page 2 of 2




any plaintiff is a citizen of the same State as any defendant.” Lyles v. Hughes, 964 F. Supp. 2d 4,

8 (D.D.C. 2013) (quoting Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373–74 (1978)).

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a “federal question” is presented or the parties are of diverse citizenship and the amount

in controversy exceeds $75,000. A party seeking relief in the district court must at least plead facts

that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such

facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3). Plaintiff fails to raise any

federal question. As noted, he also fails to satisfy the burden to establish diversity jurisdiction.

And to the extent that plaintiff seeks to bring a landlord-tenant action, jurisdiction is sounded in

the Superior Court for the District of Columbia. See D.C. Code §§ 45-1409, 42-3209, 16-1501, et

seq.

       Therefore, this complaint, ECF No. 1, and this case, are dismissed without prejudice. A

separate order accompanies this memorandum opinion.



Date: August 17, 2021                          /s/______________________
                                                 EMMET G. SULLIVAN
                                                United States District Judge
